Citation Nr: 0613116	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for total body 
paralysis.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant is a Gulf War Era veteran who served on active 
duty from October 1992 to March 1994.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  The timing 
requirement enunciated in Pelegrini II applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Harman v. Nicholson, 19 
Vet. App. 473 (2006)

In this case, non-compliant VCAA notice was issued prior to 
the initial adjudication of the claims.  The appellant was 
not provided with notice as to each element of the service 
connection claim, specifically the rating criteria or 
effective date for an award, prior to the initial 
adjudication of the claims.  Dingess, supra.  VCAA-compliant 
notice is required prior to an initial unfavorable decision 
on a claim by an agency of original jurisdiction such that 
the claimant has a meaningful opportunity to participate 
effectively in the processing of his or her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2) 
(2005).

The Board also observes that VA has not satisfied its duty to 
assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  The treatment records of J. Huh, M.D., have not been 
requested, nor have the VA outpatient treatment records from 
the Temple VA Medical Center (VAMC) been associated with the 
claims folder.  The VA treatment records in the claims file 
show that they are from the West LA VAMC only.  Additionally, 
a VA hospital intake report for the appellant's April 2003 
hospital admission should be obtained and associated with the 
progress notes for that date.

VA's duty to assist also includes obtaining clarifying 
medical information when necessary.  In this case, a medical 
opinion is necessary that addresses whether "mental stress" 
reported by the appellant on his November 1994 VA 
compensation claim is indicative of schizophrenia, first 
diagnosed in 2003.

Lastly, we note that the appellant requested a video 
conference hearing before a member of the Board in March 
2004, and again in April 2004.  This conference has not been 
scheduled nor has this request been withdrawn.

Accordingly, in view of the above, the case is REMANDED for 
the following action:
1.  VCAA notice that addresses each 
content element for the service 
connection claims, including notice of 
the rating criteria and the effective of 
an award, must be provided to the 
appellant.  Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006) 
(ideally VCAA notice would be contained 
in a single communication from VA; the 
VCAA law requires that "the claimant be 
given the required information prior to 
the VA's decision" and "in a form that 
enables the claimant to understand the 
process, the information that is needed, 
and who will be responsible for obtaining 
that information."); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (VCAA-
compliant notice must be prior to the 
initial adverse determination); 
Dingess/Harman v. Nicholson, 19 Vet. 
App. 473 (2006) (VCAA requirements with 
respect to the five elements of a service 
connection claim); see 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); see 
also 38 C.F.R. § 3.159 (2005).

2.  The RO should request the private 
treatment records of Dr. J. Huh after 
securing the necessary authorization.  
The RO should obtain any treatment 
records from the Temple VAMC, as 
identified by the appellant in various 
correspondences.  The RO should obtain 
the VA hospital intake report for the 
appellant's April 2003 VA hospital 
admission for schizophrenia.  These 
records should be associated with the 
claims folder.  All attempts to obtain 
the records should be documented and 
associated with the claims folder, along 
with any reasons they could not be 
obtained.

3.  The RO should request from the Social 
Security Administration a statement of 
the appellant's earning history from 
service discharge in 1994 to 
hospitalization in 2003.

4.  The RO should request that the VA 
physician, Leonard Kram, who examined the 
appellant in January 2005, provide an 
addendum to his examination report.  He 
should state for the record his 
qualifications in the field of mental 
health, and answer the following 
question:  Is report of "mental stress" 
shown on the appellant's November 1994 VA 
compensation claim indicative of 
schizophrenia?  A complete rationale for 
all opinions should be provided.  The 
claims folder should be made available 
for review.

5.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
claims remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

6.  The appellant should be scheduled for 
a video conference hearing before a 
member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






